FILED
                                                                     AUGUST 21, 2018
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

THE STATE OF WASHINGTON,                      )
                                              )        No. 35269-2-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
EUGENIA ANN REUTER,                           )        UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, J. —Eugenia Ann Reuter appeals her conviction at jury trial for

residential burglary. She contends the evidence was insufficient to support the

conviction. We affirm.

                                   FACTS AND PROCEDURE

       The State charged Ms. Reuter with residential burglary, third degree theft, and

making a false or misleading statement to a public servant, all stemming from her

intrusion at the trailer residence of Christopher Berentson. The facts are related from the

trial testimony.

       Mr. Berentson (and his dog) resided alone in Spokane Valley in his 28-foot

gooseneck, fifth wheel trailer situated on a back portion of a one-acre commercial lot

owned by his employer, Continental Contracting. The trailer’s amenities included a
No. 35269-2-III
State v. Reuter


kitchen, dining and sleeping areas, and a partial living room with a couch and chair. It

had side and back windows, and one exterior door with deadbolt and doorknob locks. A

former Continental employee named “John” once lived in a similar trailer on the same

site, but removed it a week after Mr. Berentson brought his trailer in May 2016.

       Continental’s lot contained machinery, two shops, and two mobile trailers for

offices. The property was protected by an eight-foot high chain link fence topped with

three-strand barbed wire, and was posted with multiple no trespassing signs. The sole

entry gate included a sign requiring visitors to check in with the office. The gate was

open during business hours and 15 to 20 employees could be present. After hours, a key

was necessary to enter the property.

       On September 30, 2016, Mr. Berentson worked all day at an offsite job. He

locked his trailer’s deadbolt and shut the windows when he left in the morning. Upon

returning home that evening, he found a screen removed and window open in the rear

portion of the trailer not visible from North Dollar Road—the sole public roadway that

borders Continental’s property. Mr. Berentson peered inside and saw an unknown

woman sitting near the foot of his bed, looking as though she had just awoken. He asked

what she was doing in his trailer. She identified herself as “Debra” and asked why she

couldn’t be there. Report of Proceedings (RP) (Jan. 17, 2017) at 186. Mr. Berentson’s

dog was laying on the couch, seemingly unfazed by the woman’s presence. She opened

the trailer door to go outside and Mr. Berentson again asked what she was doing there.

                                             2
No. 35269-2-III
State v. Reuter


She asked if she could stay. He noticed she was wearing black sweatpants and his BMW

T-shirt. He also noticed an empty beer can on the ground outside under the door step.

       Mr. Berentson told the woman he was going to call law enforcement. She became

frantic and stated she “didn’t need this right now.” RP at 191. She ran quickly from the

trailer toward the closed front gate, scaled over the barbed wire fence, and then walked

away on North Dollar Road. Mr. Berentson called 911 on his cell phone. He followed

the woman on foot—keeping his distance and giving the 911 operator updated

locations—until Sheriff’s Deputy James Hall contacted her some twenty minutes later on

Fancher Road near Sharp. She told the deputy her name was “Babette Grady,” with a

particular birthdate in 1966. RP at 240. Mr. Berentson arrived on scene and identified

her as the intruder wearing his T-shirt. Deputy Hall administered Miranda1 warnings.

She waived those rights and admitted she had been inside the trailer. She said she was

there to see a person named “George,” and asked the deputy, “[s]hould I not be there[?]”

RP at 243. He observed her hand bleeding from a recent large cut and summoned

medics.

       Meanwhile, Mr. Berentson returned to his trailer to find it “trashed” inside, with

personal papers, clothing, and food strewn all over. RP at 205. In addition to taking his

T-shirt, the woman ate some of his chicken and consumed beers from his refrigerator.



       1
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                              3
No. 35269-2-III
State v. Reuter


Deputy Hall soon arrived at the trailer to investigate; the woman remained handcuffed in

the back seat of the patrol car. Deputy Hall observed where entry was gained through the

back window. He saw empty beer cans, clothes and other items thrown all over the floor,

and a partially eaten chicken on the kitchen counter. It appeared to him that someone had

gone through the contents of the trailer. Mr. Berentson showed him where the woman

had climbed the fence. A piece of black cloth entangled in the barb wire matched a patch

of material missing from her sweatpants leg.

       Mr. Berentson had never before seen the woman on Continental’s property and did

not know who she was. She did not ask him about a “George” or if that person was

living in the trailer. He knew of no one named “George” who worked for Continental or

had lived on the premises. He said the former employee “John” whose trailer was on site

was not known as “George.” Mr. Berentson did not give the woman permission to be in

his trailer or take any of his belongings, nor was he aware of anyone else giving her

permission.

       Deputy Hall completed his investigation and drove the woman to the hospital for

further treatment. Upon leaving, she yelled to Mr. Berentson that she was sorry. Deputy

Hall later determined she had given a false name and birthdate and that her true identity

was Eugenia Reuter, born in 1971. Mr. Berentson positively identified her in court as the

intruder, and likewise identified his T-shirt as the one she took.



                                              4
No. 35269-2-III
State v. Reuter


       Ms. Reuter did not testify at trial and the defense did not present any evidence.

The jury found her guilty as charged of residential burglary, third degree theft, and

making a false or misleading statement to a public servant. It rejected the defense theory

presented through cross-examination of the State’s witnesses that Ms. Reuter was not

guilty of the burglary or theft because her words and actions showed she mistakenly

thought she was permitted to enter the trailer and did not believe she was stealing

anything inside.2 The court imposed a 63-month standard range sentence. Ms. Reuter

appeals just the burglary conviction.

                                        ANALYSIS

       The sole issue is whether the evidence was sufficient to support Ms. Reuter’s

conviction for residential burglary. In particular she contends the State failed to prove

the essential element that she entered Mr. Berentson’s trailer with intent to commit a

crime therein.

       In reviewing a challenge to the sufficiency of the evidence, we view the evidence

and all reasonable inferences in a light most favorable to the State to determine whether

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. State v. Green, 94 Wash. 2d 216, 221, 616 P.2d 628 (1980). A claim of


       2
         Ms. Reuter claimed during allocution at sentencing that she had been there
multiple times to see “John” whose confidentiality she did not want to compromise, and
that he had told her the home was her sanctuary. RP (Apr. 20, 2017) at 388. No such
evidence was presented at trial.

                                             5
No. 35269-2-III
State v. Reuter


insufficiency admits the truth of the State’s evidence and all reasonable inferences that a

trier of fact can draw from the evidence. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d
1068 (1992). Circumstantial evidence and direct evidence are equally reliable. State v.

Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 (1980). We defer to the trier of fact on

issues of conflicting testimony, credibility of witnesses, and the persuasiveness of the

evidence. State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990).

       “A person is guilty of residential burglary if, with intent to commit a crime against

a person or property therein, the person enters or remains unlawfully in a dwelling other

than a vehicle.” RCW 9A.52.025(1). A person enters or remains unlawfully in a

dwelling “when he or she is not then licensed, invited, or otherwise privileged to so enter

or remain.” RCW 9A.52.010(2). “A person acts with intent or intentionally when he or

she acts with the objective or purpose to accomplish a result which constitutes a crime.”

RCW 9A.08.010(1)(a).

       Ms. Reuter contends the mere fact she entered Mr. Berentson’s trailer unlawfully

did not support an inference that she did so with intent to commit a crime. She likens her

case to State v. Woods, 63 Wash. App. 588, 821 P.2d 1235 (1991), and State v. Sandoval,

123 Wash. App. 1, 94 P.3d 323 (2004)—both involving unlawful entry but lacking

inference of intent to commit a crime in the premises.

       In Sandoval, the defendant kicked open an apartment door. The occupant

confronted him and Sandoval gave him a shove. Sandoval was convicted of first degree

                                             6
No. 35269-2-III
State v. Reuter


burglary. State v. Sandoval, 123 Wash. App. at 3. In reversing the conviction on appeal,

this court concluded the evidence did not support a logical inference that Sandoval

intended to commit a crime inside the apartment:

       [T]here is no fact, alone or in conjunction with others, from which entering
       with intent to commit a crime more likely than not could flow. The parties
       were strangers. The assault was a shove after entering. Mr. Sandoval did
       not try to sneak in. He was not wearing burglary-like apparel or carrying
       burglary tools. He did not attempt to flee. [The victim] noted: “It’s not like
       he was in a hurry to get out.” Mr. Sandoval did not try to take any of [the
       victim]’s property or confess to doing so. The inference of intent to
       commit the crime of first degree burglary does not then flow more probably
       than not from the breaking and entering here.

State v. Sandoval, 123 Wash. App. at 5-6 (citations omitted).

       In Woods, two juveniles went to an apartment where one had formerly lived but

still stored his belongings there. His mother caught the two boys as they kicked in the

door and entered the apartment. They fled the scene. The boys claimed they went to the

apartment to get a rain jacket that belonged to one of them. They did not steal anything

else. State v. Woods, 63 Wash. App. at 589-590. The court found it highly plausible that

the boys fled the scene because they feared the mother’s anger rather than because of a

foiled criminal plot. Id. at 591. The court held the boys’ entry to the apartment was

unlawful, but the evidence was insufficient to support an inference of criminal intent

necessary to support the residential burglary conviction. Id. at 591-592.

       In an attempt to illustrate lack of intent to commit a crime in Mr. Berentson’s

trailer, Ms. Reuter argues that she did not try to conceal her presence on the property.

                                             7
No. 35269-2-III
State v. Reuter


Instead, like Sandoval who loudly kicked open a door, she walked onto Continental’s

property during business hours when there were generally 15 to 20 employees present

and strode to the trailer at the back of the property. And like in Woods, nothing about her

actions clearly indicated she entered the trailer intending to commit a crime once inside.

She believed she was at a friend’s trailer and felt comfortable enough to don his clothes,

help herself to whatever was in the refrigerator, and take a nap—all in the presence of a

dog. At some point, she drank a beer outside and then locked herself back in the trailer.

Moreover, she did not disturb other items of value in the trailer—a Blu-ray player, a 55-

inch television, watches, and pocket change. When asked why she was in the trailer, she

queried “[s]hould I not be there[?]” RP at 243. Believing she could be there, but

realizing the gravity of her mistake, she apologized to Mr. Berentson as she sat in the

patrol car. She concludes that even in the light most favorable to the State, the facts do

not prove she intended to commit a crime in the trailer. We disagree.

       Ms. Reuter unlawfully entered the locked trailer through a back window obscured

from public view. There was no evidence that a person named “George” or anyone else

had authority or gave her permission to enter the residence. While remaining inside, and

without Mr. Berentson’s permission, she consumed his beer, ate his food, took his T-shirt

and rummaged through his belongings. Thus, unlike in Sandoval and Woods, there was

direct evidence that Ms. Reuter intended to, and actually did, commit the crime of third



                                             8
No. 35269-2-III
State v. Reuter


degree theft while unlawfully remaining inside the residence.3 Indeed, she was convicted

of third degree theft. A rational trier of fact could find each element of residential

burglary beyond a reasonable doubt based on the evidence. RCW 9A.52.025(1); State v.

Green, 94 Wash. 2d at 221.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




       Pennell, J.




       3   No inference of intent instruction was given in this case.

                                                9